 



Exhibit 10.2
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
FINANCIAL CRIMES ENFORCEMENT NETWORK

             
IN THE MATTER OF:
    )      
 
    )      
 
    )      
 
    )     Number 2006-3
BANKATLANTIC
    )      
FORT LAUDERDALE, FLORIDA
    )      
 
    )      

ASSESSMENT OF CIVIL MONEY PENALTY
I. INTRODUCTION
     Under the authority of the Bank Secrecy Act and regulations issued pursuant
to that Act,1 the Financial Crimes Enforcement Network has determined that
grounds exist to assess a civil money penalty against BankAtlantic, Fort
Lauderdale, Florida (“BankAtlantic” or “Bank”). To resolve this matter, and only
for that purpose, BankAtlantic has entered into a CONSENT TO THE ASSESSMENT OF
CIVIL MONEY PENALTY (“CONSENT”) without admitting or denying the determinations
by the Financial Crimes Enforcement Network, as described in Sections III and IV
below, except as to jurisdiction in Section II below, which is admitted.
     The CONSENT is incorporated into this ASSESSMENT OF CIVIL MONEY PENALTY
(“ASSESSMENT”) by this reference.
II. JURISDICTION
     BankAtlantic is a savings association headquartered in Fort Lauderdale,
Florida, with 74 branches located in seven Florida counties. BankAtlantic was
established in 1952 and acquired Mega Bank of Miami in 1995, Bank of North
America of Fort Lauderdale in 1996, and Community Savings, F.A. of North Palm
Beach in 2002. As of September 30, 2005, BankAtlantic had over $6 billion in
total assets and $55 million in net income. The Office of Thrift Supervision
examines BankAtlantic for compliance with the Bank Secrecy Act and its
implementing regulations.
     At all relevant times, BankAtlantic was a “financial institution” and a
“bank” within the meaning of the Bank Secrecy Act and the regulations issued
pursuant to the Act.2
 

1   31 U.S.C. § 5321 and 31 C.F.R. § 103.57.   2   31 U.S.C. § 5312(a)(2) and 31
C.F.R. § 103.11.



--------------------------------------------------------------------------------



 



2

III. DETERMINATIONS
A. Summary
     BankAtlantic failed to implement an adequate Bank Secrecy Act compliance
program, including an anti-money laundering program with internal controls and
other measures to detect and report potential money laundering and other
suspicious activity.
     BankAtlantic operates a substantial wire transfer department that
facilitated over 100,000 incoming and outgoing funds transfers annually since
2001. BankAtlantic’s primary market, South Florida, is designated both as a High
Intensity Money Laundering and Related Financial Crime Area and a High Intensity
Drug Trafficking Area. One Branch of the Bank catered to high income/net worth
clients including many nonresident aliens, offshore businesses, consulates and
politically exposed persons about which BankAtlantic had not sufficiently
gathered or verified information. Despite the heightened risk, BankAtlantic
conducted business without effective systems and controls, as appropriate and
practical, to detect and timely report suspicious activity.
     The Bank’s geographic location, potentially high-risk customers and product
lines and funds transfer operations required measures to control the risk of
money laundering and other financial crimes. Nevertheless, BankAtlantic
processed funds transfers without systems and controls reasonably designed to
manage the risk of money laundering and ensure compliance with the Bank Secrecy
Act. BankAtlantic failed to conduct adequate independent testing and did not
effectively respond to, or take corrective actions to address, adverse audit
findings. The designated Bank Secrecy Act officer at BankAtlantic failed to
coordinate and monitor day-to-day compliance with the Bank Secrecy Act.
BankAtlantic also failed to provide adequate training to applicable personnel to
ensure compliance with the Bank Secrecy Act. In view of the Bank’s transaction
volume, geographic reach, customer base, and other risk considerations,
BankAtlantic failed to comply with its obligations under the Bank Secrecy Act
and the regulations issued pursuant to that Act. BankAtlantic’s failure to
comply with the Bank Secrecy Act was serious, longstanding and systemic.
Failures in internal controls and independent testing led, in turn, to a failure
on the part of BankAtlantic to timely report suspicious transactions.
B. Violations of the Requirement to Implement an Anti-Money Laundering Program
     The Financial Crimes Enforcement Network has determined that BankAtlantic
violated the requirement to establish and implement an adequate anti-money
laundering program. Since April 24, 2002, the Bank Secrecy Act and its
implementing regulations have required savings associations to establish and
implement anti-money laundering programs.3 The anti-money laundering program of
BankAtlantic meets these requirements if the program conforms to rules of the
Office of Thrift Supervision that govern anti-money laundering programs. Since
1989, the Office of Thrift Supervision has required a program reasonably
designed to assure and monitor compliance with reporting and record keeping
requirements under the Bank Secrecy Act.4
 

3   31 U.S.C. § 5318(h)(1) and 31 C.F.R. § 103.120.   4   12 C.F.R. §
563.177(b).



--------------------------------------------------------------------------------



 



3

     Reporting requirements under the Bank Secrecy Act include the requirement
to report suspicious transactions.5 The Office of Thrift Supervision also
requires that an anti-money laundering program contain the following elements:
(1) a system of internal controls; (2) independent testing for compliance;
(3) the designation of an individual, or individuals, to coordinate and monitor
day-to-day compliance; and (4) training of appropriate personnel.6
          1. Internal Policies, Procedures and Controls
     BankAtlantic failed to implement a system of internal controls reasonably
designed to comply with the Bank Secrecy Act and manage the risk of money
laundering. In fact, it was not until Federal authorities requested extensive
information in early 2004 related to BankAtlantic’s anti-money laundering
program that the Bank’s management began to implement measures to adequately
assess the quality of its compliance with the Bank Secrecy Act.
     Through the early part of 2004, BankAtlantic’s anti-money laundering
program did not effectively address critical elements of the Bank Secrecy Act,
particularly suspicious activity reporting. BankAtlantic did not have adequate,
enterprise-wide transaction monitoring procedures to detect and report
suspicious activities, including money laundering. As a result, BankAtlantic
failed to timely file a significant number of suspicious activity reports.
     BankAtlantic’s lack of internal controls with respect to Bank Secrecy Act
compliance is further evidenced by deficiencies noted in its subpoena handling
process, wire transfer operations, and areas of the Bank that catered to high
income/net worth clients, including many nonresident aliens, offshore
businesses, consulates and politically exposed persons. In addition,
BankAtlantic had inadequate policies and procedures in place to assure
compliance with the Customer Identification Program.7
     Prior to the early part of 2004, BankAtlantic had no procedures or controls
to ensure a comprehensive review of subpoenaed accounts for potential money
laundering and subsequent filing of suspicious activity reports. The individual
responsible for responding to subpoenas received by BankAtlantic had no direct
supervision to assure compliance with the Bank Secrecy Act in regard to the
receipt of subpoenas.
     BankAtlantic did not have adequate systems to monitor wire transfer
operations for compliance with the suspicious activity reporting requirements of
the Bank Secrecy Act, despite repeated audit recommendations on this matter.
Furthermore, through early 2004, BankAtlantic did not have effective systems and
controls, as appropriate and practical, to detect suspicious activities related
to wire transfers or multi-day cash structuring. The Bank also lacked adequate
policies and procedures to create and utilize risk matrices and customer
profiles for accountholders to ensure compliance with the Bank Secrecy Act.
Between 2001 and 2004, BankAtlantic transacted over 690,000 incoming and
outgoing wire transfers. During this time, the average number of combined
incoming and outgoing wires processed per day doubled from about 500 to over
1,000. Despite the volume, BankAtlantic had no automated system, or even an
 

5   31 C.F.R. § 103.18.   6   12 C.F.R. § 563.177(c).   7   31 C.F.R. §
103.121(b).



--------------------------------------------------------------------------------



 



4

effective manual process, in place to monitor or analyze the wire transfer
department for potential money laundering activity and compliance with the Bank
Secrecy Act. Furthermore, the Bank lacked adequate automated systems for account
or transaction monitoring. For example, systems in place at the time were unable
to capture, as appropriate and practical, the geographical locations that funds
were sent to, or received from, without reviewing individual wire transfers.
Based on available information, the Bank did not begin to effectively implement
a system designed to capture data for monitoring for suspicious transactions
until the later part of early 2004.
     One Branch of the Bank catered to a client portfolio of high income, high
net worth persons, including many nonresident aliens, offshore businesses,
consulates and politically exposed persons. Despite the elevated risk,
BankAtlantic had not gathered or verified customer information in an adequate
manner. Some of the customers in this portfolio conducted extensive
international wire transfers to, or from, high-risk jurisdictions and were the
focus of numerous Federal investigations known to BankAtlantic over an extended
period of time. Examples of the Bank’s inadequate internal controls included:

  •   ability of employees to authorize large dollar value wire transfers
without adequate oversight;     •   failure to detect and report suspicious
transactions conducted by foreign unlicensed money services businesses;     •  
lack of adequate procedures to gather and verify due diligence information on
high-risk clients;     •   lack of risk analysis associated with high-risk
clients, many of which were nonresident aliens or offshore businesses located in
high-risk jurisdictions;     •   lack of oversight for pouch activity containing
deposits which originated both domestically and internationally; and     •  
loss of “mail logs” for 2002 and 2003, which contained valuable transaction and
identifying information on pouch deposits received from high-risk clientele.

          2. Independent Testing
     BankAtlantic’s program for independent testing was materially deficient and
could not assure compliance with the Bank Secrecy Act. The scope of
BankAtlantic’s audit function was insufficient to assess the adequacy of the
anti-money laundering program on an enterprise-wide basis. Furthermore, auditors
did not consistently follow-up on prior findings to determine whether corrective
action had been taken on certain aspects of the Bank Secrecy Act/anti-money
laundering program at BankAtlantic. More importantly, Bank management did not
follow-up on, or institute effective corrective action, in response to findings
of significant deficiencies identified in the audits. Appearing below is a
summary of the deficient audit scope and repeated failures, on the part of both
Bank management and the audit function, to follow-up on Bank Secrecy Act audit
findings:

  •   BankAtlantic’s internal audit dated March 2000 rated the Branch of the
Bank catering to high income/net worth clients to be unsatisfactory from an
operations standpoint, yet the “private banking” component of this Branch was
rated



--------------------------------------------------------------------------------



 



5

      satisfactory one month later by the same audit personnel. The scope of the
“private banking” audit included a review of a newly opened account that was
later deemed to be a significant source of suspected money laundering activity.
No concerns were noted during the audit regarding this account. In addition, it
was not until after Federal authorities began inquiring in early 2004 that any
follow-up reviews of the “private banking” function at this Branch were
performed.

  •   The July 2001 Bank Secrecy Act audit focused on procedures and training
but did not address operational risks. Significant findings included
recommendations to revise training materials and to conduct subsequent, ongoing
training of applicable staff.     •   The Bank Secrecy Act audit of July 2002
found that the Bank needed to:

  •   identify and monitor high-risk accounts for suspicious deposits and wire
transfers;     •   improve Know Your Customer processes related to foreign
customers; and     •   develop and document Bank Secrecy Act procedures
especially related to monitoring of high-risk accounts.

  •   The October 2003 Bank Secrecy Act audit rated BankAtlantic’s compliance
with Bank Secrecy Act regulations as satisfactory. However, the audit
recommended that the Bank’s monitoring of transactions for money laundering
needed improvement. Specifically, the audit determined that the Bank’s core
systems had no capabilities for automated account or transaction monitoring. For
example, the Bank’s systems were unable to capture source of funds, business
activity descriptions and expected account activity for monitoring purposes. It
was not until late 2004 that the Bank began implementing a system designed to
effectively capture data for monitoring purposes. The audit also indicated that
the Bank needed to add procedures to its anti-money laundering program to
address customer profiles, monitoring of account activity and risk grading
customer activity.     •   In early 2004, an independent external firm performed
an audit of Bank Secrecy Act issues associated with the Bank’s inability to
adequately monitor wire transfer activity. The auditors indicated that the Bank
had no automated ability, via its software programs, to systemically monitor
wire activity. The audit took into account the volume of wire transfer activity,
noting over 17,000 incoming and outgoing wires, totaling over $4 billion in the
month of March 2004. The audit noted that suspicious activity reports were being
submitted from all areas of the Bank except the wire transfer department. The
report also recommended specific policy and procedures enhancements, mostly
related to the Bank’s Customer Identification Program.     •   After inquiries
from Federal authorities in early 2004, BankAtlantic’s auditors initiated a
complete review of accounts held at the Branch catering to high



--------------------------------------------------------------------------------



 



6

      income/net worth persons. This review revealed many accounts with multiple
business relationships, high activity volumes and other indicia of potential
suspicious activity. The review also noted the absence of certain Know Your
Customer documentation for many of these account relationships. The missing
documentation, together with the lack of systems and controls to detect
transaction anomalies, illustrates the Bank’s failure to implement an adequate
anti-money laundering program to manage the risk of money laundering and ensure
compliance with the Bank Secrecy Act.

  •   In July 2004, BankAtlantic engaged an external firm to conduct a review of
the Bank’s Bank Secrecy Act/anti-money laundering risk profile, perform a
historical account review to identify suspicious activity, assess polices and
procedures and provide guidance on choosing an adequate anti-money laundering
software program. The historical account review of the Branch catering to high
income/net worth clients found suspicious account activity that previously went
undetected. For example, one account with a history of transactions suggesting
money laundering activity was identified, and it was concluded that some of the
activity in this account may have involved the Black Market Peso Exchange due to
wire transfer activity involving Mexican casa de cambios. The review concluded
with recommendations to enhance BankAtlantic’s internal controls, policies and
procedures, identification of high-risk accounts and training.

     As noted above, multiple audits conducted through early 2004 identified the
Bank’s lack of adequate monitoring of wire activity and its failure to
adequately identify and monitor high-risk accounts and activities for potential
money laundering and Bank Secrecy Act compliance. Despite repeated audit
recommendations, BankAtlantic did not begin to effectively respond until the
early part of 2004, after receiving inquiries about the Bank’s anti-money
laundering program from Federal authorities. The Bank’s inadequate audit scope
together with management’s failure to effectively respond to adverse audit
findings in a timely, comprehensive manner resulted in a deficient independent
testing function.
          3. The Designation of an Individual to Coordinate and Monitor
Day-To-Day Compliance with the Bank Secrecy Act
     The designated Bank Secrecy Act compliance officer at BankAtlantic failed
to ensure compliance with the Bank Secrecy Act, on an enterprise-wide basis.
This is further evidenced by adverse audit findings with respect to adequate
staffing and oversight for Bank Secrecy Act compliance, particularly in the wire
department, transaction monitoring function and a Branch engaged in higher risk
activities. The failure of the designated Bank Secrecy Act compliance officer to
monitor and coordinate compliance, on an enterprise-wide basis, resulted in an
ineffective anti-money laundering program.
          4. Training
     BankAtlantic failed to provide adequate training of appropriate personnel
to ensure compliance with the requirements of the Bank Secrecy Act. For example,
the individual



--------------------------------------------------------------------------------



 



7

responsible for responding to subpoenas received by BankAtlantic had no formal
Bank Secrecy Act compliance training, or direct supervision, to assure
compliance with the Bank Secrecy Act in regard to the receipt of subpoenas.
Furthermore, as stated above, the Bank’s audit function recommended in July 2001
that Bank Secrecy Act/anti-money laundering training be revised and conducted
for all applicable departments and employees. However, it was not until late
2004 that BankAtlantic had an external consultant provide the Board with
comprehensive Bank Secrecy Act/anti-money laundering training that the Bank, in
turn, rolled out to all applicable staff.
C. Violations of the Requirement to Report Suspicious Transactions
     The Financial Crimes Enforcement Network has determined that BankAtlantic
violated the suspicious transaction reporting requirements of the Bank Secrecy
Act and regulations issued pursuant to that Act. These reporting requirements
impose an obligation on financial institutions to report transactions that
involve or aggregate to at least $5,000, are conducted by, at, or through the
financial institution, and that the institution “knows, suspects, or has reason
to suspect” are suspicious.8 A transaction is “suspicious” if the transaction:
(1) involves funds derived from illegal activities, or is conducted to disguise
funds derived from illegal activities; (2) is designed to evade the reporting or
record keeping requirements of the Bank Secrecy Act or regulations under the
Bank Secrecy Act; or (3) has no business or apparent lawful purpose or is not
the sort in which the customer would normally be expected to engage, and the
financial institution knows of no reasonable explanation for the transaction
after examining the available facts, including background and possible purpose
of the transaction.9
     Financial institutions must report suspicious transactions by filing
suspicious activity reports and must generally do so no later than thirty
(30) calendar days after detecting facts that may constitute a basis for filing
such reports.10 If no suspect was identified on the date of detection, a
financial institution may delay the filing for an additional thirty (30)
calendar days in order to identify a suspect, but in no event may the financial
institution file a suspicious activity report more than sixty (60) calendar days
after the date of initial detection.11
     BankAtlantic violated the suspicious transaction reporting requirements of
31 U.S.C. § 5318(g) and 31 C.F.R. § 103.18 by failing to timely file a
substantial number of suspicious activity reports. BankAtlantic processed funds
transfers for originators or beneficiaries that exhibited characteristics and
patterns commonly associated with money laundering, including the nature of
business, high-risk geographic locations of the originator and/or beneficiary,
and transaction activity that was inconsistent with the normal and expected
transactions for similar customers. The absence of effective internal controls,
training, designated personnel and independent testing at BankAtlantic resulted
in numerous violations of the requirement to timely report suspicious
transactions. After responding to supervisory authorities, a sharp increase in
the Bank’s suspicious activity report filings was noted. In fact, the average
number of suspicious activity report filings made by BankAtlantic rose to 114
per month, for the third quarter of 2005,
 

8   31 C.F.R. § 103.18(a)(2).   9   31 C.F.R. § 103.18(a)(2)(i) through (iii).  
10   31 C.F.R. § 103.18.   11   31 C.F.R. § 103.18(b)(3).



--------------------------------------------------------------------------------



 



8

in contrast to 11 per month for the first quarter of 2004. For the 22 month
period between January 1, 2004 and October 31, 2005, the Bank filed 1,124
suspicious activity reports. Based on analysis by the Financial Crimes
Enforcement Network, 369 of these reports were filed on a delinquent basis. The
resulting delays impaired the usefulness of the suspicious activity reports by
not providing law enforcement with more timely information related to over
$189 million in suspicious transactions.
IV. CIVIL MONEY PENALTY
     Under the authority of the Bank Secrecy Act and the regulations issued
pursuant to that Act,12 the Financial Crimes Enforcement Network has determined
that a civil money penalty is due for violations of the Bank Secrecy Act and the
regulations issued pursuant to that Act and described in this ASSESSMENT.
     Based on the seriousness of the violations at issue in this matter, and the
financial resources available to BankAtlantic, the Financial Crimes Enforcement
Network has determined that the appropriate penalty in this matter is
$10,000,000.00.
V. CONSENT TO ASSESSMENT
     To resolve this matter, and only for that purpose, BankAtlantic, without
admitting or denying either the facts or determinations described in
Sections III and IV above, except as to jurisdiction in Section II, which is
admitted, consents to the assessment of a civil money penalty against it in the
amount of $10,000,000.00. This penalty assessment shall be concurrent with the
$10,000,000.00 penalty assessed against BankAtlantic by the Office of Thrift
Supervision and the $10,000,000.00 forfeiture to the Department of Justice. The
penalty assessments of the Financial Crimes Enforcement Network and the Office
of Thrift Supervision shall be satisfied by the $10,000,000.00 forfeiture to the
Department of Justice.
BankAtlantic recognizes and states that it enters into the CONSENT freely and
     voluntarily and that no offers, promises, or inducements of any nature
whatsoever have been made by the Financial Crimes Enforcement Network or any
employee, agent, or representative of the Financial Crimes Enforcement Network
to induce BankAtlantic to enter into the CONSENT, except for those specified in
the CONSENT.
     BankAtlantic understands and agrees that the CONSENT embodies the entire
agreement between BankAtlantic and the Financial Crimes Enforcement Network
relating to this enforcement matter only, as described in Section III above.
BankAtlantic further understands and agrees that there are no express or implied
promises, representations, or agreements between BankAtlantic and the Financial
Crimes Enforcement Network other than those expressly set forth or referred to
in this document and that nothing in the CONSENT or in this ASSESSMENT is
binding on any other agency of government, whether federal, state, or local.
VI. RELEASE
 

12   31 U.S.C. § 5321 and 31 C.F.R. § 103.57.



--------------------------------------------------------------------------------



 



9

     BankAtlantic understands that its execution of the CONSENT, and compliance
with the terms of this ASSESSMENT and the CONSENT, constitute a complete
settlement of civil liability for the violations of the Bank Secrecy Act and
regulations issued pursuant to that Act described in the CONSENT and this
ASSESSMENT.

                  By:   /s/ Robert W. Werner         Robert W. Werner, Director 
      FINANCIAL CRIMES ENFORCEMENT NETWORK
U. S. Department of the Treasury

Date: April 26, 2006                      

10